371 U.S. 26 (1962)
BOSTON & MAINE RAILROAD ET AL.
v.
UNITED STATES ET AL.
No. 230.
Supreme Court of United States.
Decided October 15, 1962.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS.
Joseph F. Eshelman, James Garfield, Conrad W. Oberdorfer, Kenneth H. Lundmark, R. G. Bleakney, Jr., R. D. Brooks, R. B. Claytor, E. A. Kaier, W. T. Pierson and D. M. Tolmie for appellants.
Solicitor General Cox, Assistant Attorney General Loevinger, Robert B. Hummel, Elliott H. Moyer and Robert W. Ginnane for the United States and the Interstate Commerce Commission.
R. Wray Henriott, W. L. Grubbs and Joseph L. Lenihan for the Louisville & Nashville Railroad Co. et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE WHITE took no part in the consideration or decision of this case.